UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                11/5/2018
ALTAGRACIA BUENO,                                         :
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :   17-CV-1847 (VSB) (RWL)
                                                          :
COMMISSIONER OF SOCIAL SECURITY, :                                     ORDER
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Altagracia Bueno brings this action pursuant to the Social Security Act, 42

U.S.C. §§ 405(g), 1383(c)(3), seeking judicial review of a final decision of Defendant the

Commissioner of Social Security (the “Commissioner”) denying her application for

Supplemental Security Income and Disability Insurance Benefits. (Doc. 2.) I referred this case

to Magistrate Judge Robert W. Lehrburger on March 28, 2017 for a report and recommendation

on the motions. (Doc. 7.) On August 18, 2017, the Commissioner moved for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Doc. 10.) On May

30, 2018, Plaintiff filed a motion to remand, to which the Commissioner filed a response on July

10, 2018. (Docs. 18, 21.) Magistrate Judge Lehrburger issued his Report and Recommendation

on August 20, 2018 (the “Report and Recommendation” or “R&R”). (Doc. 22.) Neither party

filed an objection.

        Before me is Magistrate Judge Lehrburger’s unchallenged Report and Recommendation,

which recommends that the case be remanded for further proceedings. Magistrate Judge

Lehrburger’s R&R is thorough and detailed, and I accept its findings and recommendations, and
direct that this case be remanded consistent with the findings in the Report and

Recommendation.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008); Wilds

v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003); Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, the Report and Recommendation filed on August 20, 2018, explicitly provided that

“the parties shall have fourteen (14) days to file written objections.” (R&R 33.) Neither party

filed an objection. I therefore reviewed Judge Lehrburger’s thorough and well-reasoned Report

and Recommendation for clear error and, after careful review of the record, found none.

Accordingly, I adopt the Report and Recommendation in its entirety. The Commissioner’s

motion for judgment on the pleadings, (Doc. 10), is denied, and this case is remanded for further

proceedings consistent with the Report and Recommendation.




                                                2
       The Clerk’s Office is respectfully directed to terminate the motions at Docs. 10 and 18,

and to enter judgment accordingly and close the case.

SO ORDERED.

Dated: November 5, 2018
       New York, New York

                                                   ______________________
                                                   Vernon S. Broderick
                                                   United States District Judge




                                               3
